DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 12/08/2021, in which claims 1, 8, 12 and 17 were amended and claims 1-20 were presented for further examination.
Claims 1-20 are now pending in the application.

Response to Arguments
Applicant’s arguments, see pages 11 - 15, filed on 12/08/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview followed with an email from James Blanchette (Reg. No. 51,477) on 02/10/2022.

Please amend claim 1, 8, 12 and 17 as follow:




1. (CURRENTLY AMENDED) A method of aligning source infrastructure data to be 2compatible with a conceptual schema that provides a unified digital description of real- 3world infrastructure, comprising: 
	4detecting source data of an infrastructure description in one or more external 5databases or source files has changed since a last alignment;
 6in response to the detecting, reading at least the changed source data by a source- 7format-specific bridge software process executing on one or more electronic devices; 
8aligning, by the bridge software process, the changed source data with the 9conceptual schema to produce a description compliant with the conceptual schema, the 10aligning to use one or more schema mappings; 
11determining, by an update agent executing on the one or more electronic devices, 12effects of the produced description on a private copy of a database maintained according to an 13underlying database schema of the conceptual schema and producing therefrom a 14changeset that recreates the effects;
15storing the changeset for eventual application to a particular instance of the 16database maintained according to the underlying database schema of the conceptual 17schema to update an infrastructure description therein, by modifying tables of the 18particular instance of the database or the structure of the particular instance of the 19database; and 


8. (CURRENTLY AMENDED) The method of claim 1, wherein 
 4writing data to the private copy with change- 5detection functionality turned on to record effects of modification commands on the 6private copy;
 7accumulating a record of the recorded effects; and
 8saving the record in a form of the changeset.

12. (CURRENTLY AMENDED) A system for aligning source infrastructure data to be 2compatible with a conceptual schema that provides a unified digital description of real- 3world infrastructure, comprising:
 4a legacy client executing on a first computing device, the legacy client configured 5to utilize one or more databases or source files according to a source format;
 6a client executing on a second computing device, the client including a user 7interface; and
 8a source-format-specific bridge software process executing on one or more cloud 9computing devices configured to detect a change since a last alignment to source data in 10the one or more external databases or source files utilized by the legacy client, and in 11response to 
 14an update agent executing on one or more cloud computing devices configured to 15determine effects of the produced description on a private copy of a database maintained 16according to an underlying database schema of the conceptual schema and produce 17therefrom a changeset that recreates the effects;
 18infrastructure modeling hub services software executing on the one or more cloud 19computing devices configured to store the changeset for eventual application to a 20particular instance of the database maintained according to the underlying database 21schema of the conceptual schema to update an infrastructure description therein,
 22wherein the client is configured to output database entries from the particular 23instance of the database, such that the legacy client and the client see a same 24infrastructure description.

17. (CURRENTLY AMENDED) A non-transitory computer readable medium having software encoded thereon for aligning source infrastructure data to be compatible with a 8PATENTS 107051-0085U 3conceptual schema that provides a unified digital description of real-world infrastructure, 4the software when executed by one or more computing devices operable to:
 5detect source data of an infrastructure description in one or more external 6databases or source files has changed since a last alignment;
 7read at least the changed source data by a source-format-specific bridge software 8process;

 11produce a changeset that recreates effects of the produced description by 12determining effects of the produced description on a private copy of a database maintained according 13to an underlying database schema of the conceptual schema;
 14store the changeset for eventual application to a particular instance of a database 15maintained according to an underlying database schema of the conceptual schema to 16update an infrastructure description therein; and
 17display a visualization of the updated infrastructure description 


Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1-20) are allowed in light of the applicant’s arguments and in light of the prior art made of record.
The present application is directed to a method, system and a computer readable medium for alignment of a source infrastructure data with BIS conceptual schema. The closest prior art Davis et al. (US 8,631,048) and Blanco et al. (US 2004/0230619) alone, or, in combination, fails to anticipate or render obvious the recited features of “11determining, by an update agent executing on the one or more electronic devices, 12effects of the produced description on a private copy of a database maintained according to an 13underlying database schema of the conceptual schema and producing therefrom a 14changeset that recreates the effects;
15storing the changeset for eventual application to a particular instance of the 16database maintained according to the underlying database schema of the conceptual 17schema to update an infrastructure description therein, by modifying tables of the 18particular instance of the database or the structure of the particular instance of the 19database” in conjunction with other features of the independent and dependent claims are not taught nor suggested by the prior art made of record (See PTO-892 and 1449). For example Davis teaches aligning new data with previously encountered and aligned data but does not teach the determination of effects on a private copy of a database and generating a changeset therefrom that recreates the effects. The secondary art teaches storing updates in replication log and using it to recreate the change on the consumer replica but dos not teach the determination of effects on a private copy of a database and generating a changeset therefrom that recreates the effects. Therefore, the pending claims 1-20) are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAHCEN ENNAJI/Examiner, Art Unit 2156   

/William B Partridge/Primary Examiner, Art Unit 2183